DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claim 27 is objected to because of the following informalities: the claims contains multiple periods (“a.”, “b.”).  Claims must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 30 and 42-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of therapeutically treating a disease in a subject where the disease is cancer, or locally delivering an adipose tissue browning agent and/or fat modulating agent to a subject, does not reasonably provide enablement for a method of preventing a disease in a subject where the disease is cancer, or locally delivering an adipose tissue browning agent and/or fat modulating agent to a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claims are extraordinarily broad: “A method of treating a disease in a subject or locally delivering an adipose tissue browning agent and/or fat modulating agent to a subject the method comprising…providing a device for transport of a material across a biological barrier…comprising an adipose tissue browning agent and/or fat modulating agent…and administering the device (claim 27).  Dependent claim 30 further defines the particle composition.  Dependent claims 42-46 teach the result of the administration on target genes or their protein products.  
The examiner notes that the specification explicitly teaches that the term “treating” encompasses the complete prevention of the disease (page 18, line 16).  It is further stated that the instant treatments may be applied prophylactically to cancer (page 18, line 21).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be prevented.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant method prevents cancer. 
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant method is actually efficacious in the prevention of cancers.  But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of a cancer are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…the pH-altering agent…” in the claim.  Claim 3, the claim from which claim 5 immediately depends, teaches “a pH-reducing agent.”  

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…the pH-responsive polymeric matrix…” in the claim.  Claim 9, the claim from which claim 12 immediately depends, teaches “a pH-responsive matrix.”  

  Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…the pH-responsive matrix…” in the claim.  

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…the nanoparticle of claim 1…” in the claim.  Claim 1 is drawn simply to a particle.  

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…the biocompatible polymer…” in the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by IN2007DE00086 A.  
Particles comprising rosiglitazone are old and well-known in the art as evidenced by IN2007DE00086 A.  The reference teaches poly lactide-co-glycolide (PLGA) nanoparticles of rosiglitazone (page 10, SUMMARY OF THE INVENTION, text line 4; Examples beginning at page 15).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 3, 5, 7-9, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/179344 A1, cited in the IDS.   
Inventor teaches a particle comprising an adipose tissue browning agent and/or fat modulating agent further comprising a pH-reducing agent (claim 3).  Claim 5 (which depends from claim 3) teaches that the pH-altering agent comprises a glucose-responsive enzyme or glucose oxidase.  (Note also the 112(b) rejection above.)  
Claim 7 teaches a particle comprising an adipose tissue browning agent and/or fat modulating agent and further comprising a peroxide-metabolizing enzyme.  Claim 8 (which depends from claim 7) teaches that the peroxide-metabolizing enzyme comprises catalase.  
Clam 9 teaches a particle comprising an adipose tissue browning agent and/or fat modulating agent further comprising a pH-responsive matrix.  Claim 12 (which depends from claim 9) teaches the pH-responsive matrix comprises a polymer comprising dextran monomers.  
Clam 15 teaches a particle comprising an adipose tissue browning agent and/or fat modulating agent further comprising a surfactant.  Claim 16 (which depends from claim 15) teaches that the surfactant comprises alginate.  Claim 17 (which depends from claim 16) teaches that the alginate encapsulates the pH-responsive matrix.  

WO 2014/179344 A1 teaches an injectable polymeric nanoparticle-crosslinked network formulation for the controlled release of a therapeutic, prophylactic or diagnostic agent (abstract; page 3, line 33).  The formulation includes particles formed of an acid-degradable polymer matrix, a component responsive to a physiological component such as glucose, and a therapeutic, prophylactic or diagnostic agent (page 4, line 1).  A plurality of particles having a non-zero surface charge and a second plurality of particles having the opposite non-zero surface charge interact to form an injectable polymeric nanoparticle-crosslinked network (page 4, line 4).  The first plurality of particles has a surface coating such as chitosan and the second plurality of particles has a surface coating such as alginate (page 4, line 26).  The acid-degradable polymeric matrix is preferably a modified dextran polymer (page 4, line 25).  
The injectable polymeric nanoparticle-crosslinked network formulations include a responsive polymeric matrix, such as an acid-degradable polymer matrix, a responsive signaling means, such as a responsive component or composition, and a therapeutic, prophylactic or diagnostic agent (page 5, line 8).  The responsive signaling means may be a responsive signaling component that  includes glucose oxidase and catalase (page 5, line 25).  This responsive component generates acid and this acid degrades the polymer to release the therapeutic, prophylactic or diagnostic agent (page 5, line 25).  
In some embodiments, the injectable polymeric nanoparticle-crosslinked network formulation contains a single therapeutic, prophylactic or diagnostic agent: insulin (page 26, line 7).  But it is also explicitly taught that a second therapeutic agent may be incorporated (page 26, line 10).  Rosiglitazone is explicitly suggested as a second therapeutic agent because it helps insulin work better in the muscle and fat and also reduces glucose production in the liver (page 29, line 9).  
Example 2 teaches the preparation of the injectable polymeric nanoparticle-crosslinked network formulation described above containing a single therapeutic: insulin.  
Note also the claims beginning at page 52.  

Inventor principally distinguishes over the cited prior art in that a particle comprising an adipose tissue browning agent and/or fat modulating agent, such as rosiglitazone, is taught.  However, as the cited art makes explicitly clear, a second therapeutic agent (e.g. rosiglitazone), which enhances the effectiveness of the primary therapeutic agent (insulin), may be advantageously incorporated into the particle formulation.  That being the case, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found the modification of prior art Example 2, by the addition of rosiglitazone to the formulation, obvious.  One of ordinary skill would have been motivated to do so, and with a reasonable expectation of success, because the prior art explicitly teaches the addition of agents to the particle formulation, such as rosiglitazone, which enhance the effects of insulin administration.  

Allowable Subject Matter
Claims 20 and 21 are allowed.  The subject matter of claims 19, 23, 24, 27, 30 and 42-46 would be allowable once the objection, and 112(a) and 112(b) rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art appears to be WO 2018/226160 (which claims priority to 6/6/2017).  The reference teaches a microneedle patch loaded with a fat browning agent (abstract).  The patch comprises an array of microneedles standing on the substrate wherein the microneedles are made of a polymer having a pyramidal structure, the polymer is hyaluronic acid, poly(lactic-co-glycolic acid), or both, and the fat browning agent is loaded into the microneedles by pouring into a mold together with the polymer material (page 10, [0052]).  That is, the fat browning agent becomes an integral part of the microneedle itself and does not comprise a particle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/4/2022